DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,894,100 B2 (hereinafter Georgeson). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of Georgeson teaches an apparatus for disinfecting an cleaning an item intended to be worn multiple times (head-worn item; it would be obvious that such an item can be worn multiple times and is implicitly being cleaned between wearings) comprising:
A chamber having an inner volume sufficient to accommodate the item intended to be worn multiple times; and
An ultraviolet (UV) light source provided in the chamber, wherein the UV light source is disposed to shine UV light onto a surface of the item configured for placement 
Regarding claim 2, claim 2 of Georgeson teaches that the perimeter of the ring-shaped body is sized to fit within the inner circumference of the item defined by an open area between the surface of the item configured for placement against the skin of the user and straps or arms of the item configured to secure the item around a body part (head) of the user.
Regarding claim 3, claim 3 of Georgeson teaches that the UV LEDs are positioned on an outer surface of the ring-shaped body facing an inner circumference of the item when the item is placed into the chamber.
Regarding claim 4, claim 4 of Georgeson teaches an air jet port coupled to a wall of the chamber, and a closed-circuit air tube connected to the air jet port, the closed circuit tube including vents disposed to blow pressurized air around the item to remove detritus from surfaces of the item and dry the item, wherein vents of the closed-circuit air tube are positioned to blow directly at a portion of the item configured for placement against the skin of the user.
Regarding claim 5, claim 5 of Georgeson teaches that the ring-shaped body is sized to fit within an inner circumference of the item.
Regarding claim 6, claim 6 of Georgeson teaches an apparatus for disinfecting a cleaning an item intended to be worn multiple times (head worn item), comprising:
A chamber having an inner volume sufficient to accommodate the item; and 

Regarding claim 7, claim 7 of Georgeson teaches an air jet port coupled to the wall of the chamber, and a closed-circuit air tube connected to the air jet port, the closed circuit tube including vents disposed to blow pressurized air around the item to remove detritus from the surface of the item configured for placement against the skin (face) of the user and dry the item.
	Regarding claim 8, claim 8 of Georgeson teaches that the UV light source emits a UV-C type light.
	Regarding claim 9, claim 9 of Georgeson teaches that the UV LEDs are positioned within two inches of the surface of the item configured for placement against the skin (face) of a user when the item is placed into the chamber.
	Regarding claim 10, claim 10 of Georgeson teaches that the plurality of UV light emitting diodes are positioned proximate a perimeter of the ring-shaped body.
	Regarding claim 11, claim 11 of Georgeson teaches an apparatus for disinfecting and cleaning an item, the apparatus comprising:
	A chamber having an inner volume sufficient to accommodate an item intended to be worn;
	An ultraviolet light source provided in the chamber, wherein the UV light source is disposed to shine UV light onto a surface of the item configured for placement against 
	A ventilation fan attached to the UV light source to cool down heat emitted by the LEDs.
Regarding claim 12, claim 12 of Georgeson teaches that the ring-shaped body is sized to fit within the inner circumference of the head worn item.
Regarding claim 13, claim 13 of Georgeson teaches that the plurality of UV light emitting diodes are positioned proximate a perimeter of the ring-shaped body.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,328,166 B2 (hereinafter Georgeson ‘166).
Regarding claim 1, claim 2 of Georgeson ‘166 teaches an apparatus for disinfecting an cleaning an item intended to be worn multiple times (headset, obviously such an item can be worn multiple times) comprising:
A chamber having an inner volume sufficient to accommodate the item intended to be worn multiple times; and
An ultraviolet (UV) light source provided in the chamber, wherein the UV light source is disposed to shine UV light onto a surface of the item configured for placement against a skin of a user, wherein the UV light source comprises a ring-shaped body and includes a plurality of UV light emitting diodes (LEDs) positioned proximate to a perimeter (around the perimeter) of the ring-shaped body.
Regarding claim 2, claim 3 of Georgeson ‘166 teaches that the perimeter of the ring-shaped body is sized to fit within the inner circumference of the item defined by an 
Regarding claim 3, claim 4 of Georgeson ‘166 teaches that the UV LEDs are positioned on an outer surface of the ring-shaped body facing an inner circumference of the item when the item is placed into the chamber.
Regarding claim 4, claim 5 of Georgeson ‘166 teaches an air jet port coupled to a wall of the chamber, and a closed-circuit air tube connected to the air jet port, the closed circuit tube including vents disposed to blow pressurized air around the item to remove detritus from surfaces of the item and dry the item, wherein vents of the closed-circuit air tube are positioned to blow directly at a portion of the item configured for placement against the skin of the user.
Regarding claim 5, claim 3 of Georgeson ‘166 teaches that the ring-shaped body is sized to fit within an inner circumference of the item.
Regarding claim 6, claim 6 of Georgeson ‘166 teaches an apparatus for disinfecting a cleaning an item intended to be worn multiple times (headset) comprising:
A chamber having an inner volume sufficient to accommodate the item; and 
An ultraviolet light source provided in the chamber, wherein the UV light source is disposed to shine UV light onto the surface of the item configured for placement against the skin (face) of the user, wherein the UV light source comprises a ring-shaped body and includes a plurality of UV light emitting diodes, wherein the ring-shaped body is sized to fit within an inner circumference of the item.
Regarding claim 7, claim 7 of Georgeson ‘166 teaches an air jet port coupled to the wall of the chamber, and a closed-circuit air tube connected to the air jet port, the closed circuit tube including vents disposed to blow pressurized air around the item to remove detritus from the surface of the item configured for placement against the skin (face) of the user and dry the item.
	Regarding claim 8, claim 8 of Georgeson ‘166 teaches that the UV light source emits a UV-C type light.
	Regarding claim 9, claim 9 of Georgeson ‘166 teaches that the UV LEDs are positioned within two inches of the surface of the item configured for placement against the skin (face) of a user when the item is placed into the chamber.
	Regarding claim 10, claim 6 of Georgeson ‘166 teaches that the plurality of UV light emitting diodes are positioned proximate a perimeter of the ring-shaped body.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881